UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

ROSALINA ANDERSON, KELVIN

BADGER, KYLE COVINGTON, Hon. Joseph H. Rodriguez
TIMOTHY EUBANKS, and '
SETH DAVIS,
Plaintiffs, Civil Action No. 13-4777
v. o
MEMORANDUM OPINION

VERIZON NEW JERSEY INC., LEE
MILLER, ANGELO VALENTE, BILL
KUHMICHEL, ER_`[C SHEEHAN, and
CAROL SHIELDS,

Defendants.

This matter is before the Court on its own Order to Show Cause why
the case should not be dismissed for lack of subject matter jurisdiction.
Remaining Plaintiffs Rosalina Anderson, Kelvin Badger, Seth Davis,
Timothy Eubanks and Kyle Covington have brought suit against their
employer Verizon New Jersey Inc. (“Verizon”) and Verizon managers Lee
Miller, Angelo Valente, Bill Kumichel, Erik Sheehan and Carol Shields
alleging that Defendants created and maintained a discriminatory and
hostile work environment Speciiically, Plaintiffs complain of a hostile work
environment permeated by lies, threats of suspension, and manipulative

tactics including an aggressive discipline-focused management style

targeting them as African-American Field Technicians, in part in retaliation
for filing internal complaints Plaintiffs Covington and Anderson also
complain of age discrimination and Plaintiffs Anderson and Badger
complain of disability discrimination

Plaintiffs filed the initial Complaint in New Jersey Superior Court,
Camden County Vicinage; Defendants removed the matter on August 8,
2013. The five-count Amended Complaint was filed on March 31, 2015. The
first cause of action alleges disparate treatment and hostile work
environment based on race in violation of New Jersey’s Law Against
Discrimination (“NJLAD”). Next, Plaintiffs assert for age discrimination in
violation of the NJLAD. The third and fourth causes of action allege
handicap discrimination and gender discrimination, respectively, in
violation of the NJLAD. The iinal claim is for unlawful retaliation in
violation of NJLAD for Plaintiffs’ legally protected complaints

The basis for removal was that the Plaintiffs’ claims were preempted
by the Labor Management Relations Act [“LMRA”], § 301, 29 U.S.C.A. §
185, the Employee Retirement Income Security Act of 1974 [“ERISA”], 29
U.S.C.A. § 1001, and the National Labor Relations Act [“NLRA”], 29
U.S.C.A. § 151.” In reviewing the parties’ submissions on summary

judgment, the Court finds itself without subject matter jurisdiction.

Section 1331 of Title 28 of the United States Code provides the district
courts with original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331.
Generally, “determining whether a particular case arises under federal law
turns on the ‘well-pleaded complaint’ rule.” Aetna Health Inc. v. Davila,
542 U.S. 200, 207 (2004) (citing Franchise Tax Bd. of Cal. v. Constr.
Laborers Vacalion Trust for S. Cal., 463 U.S. 1, 9-10 (1983)). Under this
rule, subject-matter jurisdiction as described under 28 U.S.C. § 1331 may
Only be granted when a federal question is presented on the face of the
complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

However, there is an exception to the well-pleaded complaint rule
“when a federal statute wholly displaces the state-law cause of action
through complete pre-emption.” Beneficial Nat’l Bank v. Anderson, 539
U.S. 1, 8 (2003). Federal question jurisdiction “will lie over some state-law
claims that implicate significant federal issues.” Grable & Sons Metal
Products, Inc. v. Darue Engineering &Mfg., 545 U.S. 308, 312 (2005). In
determining whether federal jurisdiction exists over a state law claim, the
inquiry is “does the state-law claim necessarily raise a stated federal issue,

actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal and
state judicial responsibilities.” Id. at 314.

The Supreme Court has held that section 301 of the LMRA is one such
statute that possesses pre-emptive force so “extraordinary” that it “converts
an ordinary state common-law complaint into one stating a federal claim.”
Caterpillar, Inc., 482 U.S. at 393. Section 301 grants subject matter
jurisdiction to the federal courts over “[s]uits for violation of
contracts between an employer and a labor organization representing
employees in an industry affecting commerce as defined in this Act.”

29 U.S.C.A. § 185(a). Preemption is warranted so that a “uniform federal
law” would govern the interpretation of collective bargaining
agreements See Lingle v. Norge Dz'v. of Magic Chej; Inc., 486 U.S. 399,
404 (1988).

The Supreme Court has cautioned, however, that the LMRA does not
preempt “every dispute concerning employment.” Allis-Chalmers Corp. v.
Lueck, 471 U.S. 202, 211 (1985). “When resolution of a state-law claim is
substantially dependent upon analysis of the terms of an agreement made
between the parties in a labor contract, that claim must either be treated as
a § 301 claim or dismissed as pre-empted by federal labor-contract law.” Id.

at 220-21. However, “when the meaning of contract terms is not the subject

of dispute, the bare fact that a collective-bargaining agreement will be
consulted in the course of state-law litigation plainly does not require the
claim to be extinguished.” Livadas v. Bradshaw, 512 U.S. 107, 124 (1994).
That is, “it would be inconsistent with congressional intent under [§
301] to pre-empt state rules that proscribe conduct, or establish rights and
obligations, independent of a labor contract.” Allis-Chalmers, 471 U.S. at
212. The Third Circuit has instructed that section 301 “cannot be read
broadly to pre-empt nonnegotiable rights conferred on individual
employees as a matter of state law.” N.J. Carpenters v. Tishman Constr.
Corp., 760 F.3d 297, 306 (3d Cir. 2014). Accordingly, courts in this district
have held that NJLAD claims are separate and independent from the terms
of labor contracts. See Coejield v. Jersey Central Power &Light Co., 532 F.
Supp. 2d 685, 693 (D.N.J. 2007) (collecting cases); Naples v. N.J. Sports &
Exposition Auth., 102 F. Supp. 2d 550, 553 (D.N.J. 2000) (“District of New
Jersey courts have consistently determined that claims under the NJLAD
are separate and independent from the terms of labor contracts.”);
Carrington v. RCA Glob. Commc’ns, Inc., 762 F. Supp. 632, 641 (D.N.J.
1991) (“Following Lingle, courts have uniformly held that state anti-
discrimination laws are not preempted by § 301 of the LMRA because the

right not to be discriminated against ‘is defined and enforced under state

law without reference to the terms of any collective bargaining agreement,’
even where the labor contract itself prohibits discrimination.”).

In this case, Plaintiffs’ claims are neither founded directly on rights
established by the collective bargaining agreement, nor dependent upon an
analysis of the collective-bargaining agreement (“CBA”). Plaintiffs claim
they were discriminated against in violation of state law, which creates
rights independent of the CBA. Resolution of the NJLAD claims demands a
court “inquire into the facts and motivations of the parties relative to rights
conferred by state law, not under the CBA, and pre-emption is therefore
inapplicable to Plaintiff’s NJLAD claims.” Manos v. United Food & Cornm’l
Workers Int’l Union, 9 F. Supp. 3d 473, 481 (D.N.J. 2014).

Plaintiffs’ sex, race, hostile work environment, and constructive
discharge claims do not challenge the validity of the CBA, but whether
Defendants discriminated against Plaintiffs by its selective enforcement of
rules and policies because of their race and/ or age. The Plaintiffs do not
dispute the terms of the CBA or the Code of Conduct, or the Rules. While
the CBA may be consulted to identify regulations, Plaintiffs do not
challenge interpretations of the contract or dispute that violations are
counter to that provided therein. The discretion exercised in the selective

administration of disciplinary action is the basis for the Plaintiffs claims.

Plaintiffs claim the rules were enforced more aggressively because of their
race and/ or age. Thus, Plaintiffs claims in this regard do not derive from
the CBA or inevitably involve interpretation of the agreement causing the
State Law claims to be inextricably intertwined with the LMRA.

Likewise, Plaintiffs claims of disability discrimination are not
preempted by the LMRA or ERISA. Plaintiffs do not dispute the terms,
legality, or validity of Verizon’s Medical Restrictive Leave of Absence Policy
Amendment or Early Separation Incentive Plan. The allegations challenge
whether Verizon discriminated against Anderson and Badger in
implementing the policy and or plan and considers the factual and
motivational circumstances underscoring those decisions.

The LMRA and ERISA do not preempt Plaintiffs’ because
consideration of these claims “depend[s] on the actual events which
transpired . . . and not the meaning of any provision of the [CBA].” Kube v.
New Penn Motor Express, Inc., 865 F. Supp. 221, 229 (D.N.J. 1994); see
also Coefield, 532 F. Supp. 2d at 698. “[A] defendants[’] reference to a
collective bargaining agreement in mounting a defense to a state law claim
does not necessarily trigger preemption.” Sealy v. Verizon Commc'ns, Inc.,
No. 13-CV-7461 CCC, 2014 WL 7331950, at *3 (D.N.J. Dec. 15, 2014) citing

Lingle 486 U.S. at 406. To the extent Plaintiffs’ NJLAD claims “ ‘involve[]

attention to the same factual considerations as the contractual
determination, this parallelism does not render the analysis of the state law
claim dependent on the analysis of the collective bargaining agreement.”
Sealy, No. 13-CV-7461 CCC, 2014 WL 7331950, at *3 quoting Lingle, 486
U.S. at 408 (intemal citations omitted). Defendants “cannot, merely by
injecting a federal question into an action that asserts What is plainly a
state-law claim, transform the action into one arising under federal law....”
Caterpillar Inc., 482 U.S. at 398.

Accordingly, this Court lacks subject matter jurisdiction and must
Remand the case to the Law Division of the Superior Court of New Jersey,
Camden County vicinage. See Fed. R. Civ. P. 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.”)

An appropriate Or er shall issue.

DATED: February/ %019.

il flaw
J EPH H._RoDRlG z, 8
U.s.D.J.

